                  Case 19-51011-BLS           Doc 19   Filed 08/03/20     Page 1 of 12




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


 In re:                                                      Chapter 11

 WOODBRIDGE GROUP OF COMPANIES, LLC,                         Case No. 17-12560 (BLS)
 et al.,
                                                             (Jointly Administered)
                                     Remaining Debtors


 MICHAEL GOLDBERG, in his capacity as
 Liquidating Trustee of the WOODBRIDGE
 LIQUIDATION TRUST,

                                     Plaintiff,

                        vs.                                  Adv. No. 19-51011 (BLS)

 HARRIS FINANCIAL MANAGEMENT and JOHN
 G. HARRIS

                                     Defendants


  HARRIS FINANCIAL MANAGEMENT AND JOHN G. HARRIS’ ANSWER AND
   AFFIRMATIVE DEFENSES TO COMPLAINT OBJECTING TO CLAIMS AND
  COUNTERCLAIMING FOR AVOIDANCE AND RECOVERY OF AVOIDABLE
TRANSFERS, FOR EQUITABLE SUBORDINATION, FOR SALE OF UNREGISTERED
       SECURITES, FRAUD, AND FOR AIDING AND ABETTING FRAUD

          Defendants Harris Financial Management and John G. Harris (“Defendants”), though

counsel, hereby answer Plaintiff’s Complaint and assert their affirmative defenses, as follows:

                                       NATURE OF THE ACTION

          1.       Defendants have insufficient knowledge to admit or deny the allegations in this

paragraph and, therefore, deny same.

          2.       Defendants have insufficient knowledge to admit or deny the allegations in this

paragraph and, therefore, deny same.




37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 2 of 12




         3.        Defendants have insufficient knowledge to admit or deny the allegations in this

paragraph and, therefore, deny same.

                                   JURISDICTION AND VENUE

         4.        The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         5.        The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

                                            THE PARTIES

         6.        Admit.

         7.        Admit.

         8.        Admit.

         9.        Admit.

         10.       Admit.

         11.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         12.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         13.       Defendants admit Defendant Harris is an individual and resident of Pennsylvania.

Defendants deny the remaining allegations in this paragraph.

         14.       Defendants deny the allegations in this paragraph.

                                     FACTUAL BACKGROUND

         15.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.



                                                    2
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 3 of 12




         16.       Defendants admit that the Woodbridge notes and units were not registered as

securities with the SEC or state securities agencies. Defendants deny the remaining allegations.

         17.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         18.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         19.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         20.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         21.       Denied.

         22.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         23.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         24.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

                                    FIRST CLAIM FOR RELIEF

                         Avoidance and Recovery of Preferential Transfers

         25.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

24 of the Complaint as though set forth herein.




                                                    3
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 4 of 12




         26.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         27.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         28.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         29.       Denied.

                                  SECOND CLAIM FOR RELIEF

     Avoidance and Recovery of Actual Intent Fraudulent Transfers – Bankruptcy Code

         30.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

29 of the Complaint as though set forth herein.

         31.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         32.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         33.       Denied.

         34.       Denied.




                                                    4
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 5 of 12




                                    THIRD CLAIM FOR RELIEF

     Avoidance and Recovery of Constructive Fraudulent Transfers – Bankruptcy Code

         35.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

35 of the Complaint as though set forth herein.

         36.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         37.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         38.       Denied.

         39.       Denied.

                                  FOURTH CLAIM FOR RELIEF

          Avoidance and Recovery of Actual Intent Voidable Transactions – State Law

         40.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

39 of the Complaint as though set forth herein.

         41.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         42.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         43.       Denied.

         44.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.



                                                    5
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 6 of 12




         45.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         46.       Denied.

                                    FIFTH CLAIM FOR RELIEF

          Avoidance and Recovery of Constructive Voidable Transactions – State Law

         47.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

46 of the Complaint as though set forth herein.

         48.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         49.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         50.       Denied.

         51.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         52.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         53.       Denied.

                  SIXTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                        Objection to Claims (Bankruptcy Code Section 502(d))

         54.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

53 of the Complaint as though set forth herein.




                                                    6
37279868.1 08/03/2020
                  Case 19-51011-BLS         Doc 19       Filed 08/03/20   Page 7 of 12




         55.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         56.       Denied.

                                  SEVENTH CLAIM FOR RELIEF

                                  Equitable Subordination of Clams

         57.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

56 of the Complaint as though set forth herein.

         58.       Denied.

         59.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         60.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         61.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         62.       Denied.

                                   EIGHTH CLAIM FOR RELIEF

           Sale of Unregistered Securities (Securities Act Section 5(a), 5(c), and 12(a))

         63.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

62 of the Complaint as though set forth herein.

         64.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.




                                                     7
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 8 of 12




         65.       Defendants admit that the Woodbridge notes and units were not registered with the

SEC. The remaining allegations require a legal determination. To the extent an answer is required,

Defendants deny same.

         66.       Defendants admit that they sold Woodbridge notes and units. The remaining

allegations require a legal determination and Defendants deny same.

         67.       The allegations alleged in this paragraph require a legal determination. To the

extent an answer is required, Defendants deny same.

         68.       The allegations alleged in this paragraph require a legal determination.

Furthermore, Defendants are without information or knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         69.       Denied.

                                    NINTH CLAIM FOR RELIEF

                                                 Fraud

         70.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

69 of the Complaint as though set forth herein.

         71.       Denied.

         72.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         73.       Denied.

         74.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         75.       Denied.




                                                    8
37279868.1 08/03/2020
                  Case 19-51011-BLS        Doc 19       Filed 08/03/20   Page 9 of 12




                                   TENTH CLAIM FOR RELIEF

                                      Aiding and Abetting Fraud

         76.       Defendants incorporate their responses to the allegations alleged in paragraphs 1-

75 of the Complaint as though set forth herein.

         77.       Defendants are without information and knowledge to admit or deny the allegations

in this paragraph and, therefore, deny same.

         78.       Denied.

         79.       Denied.

         80.       Defendants admit they received compensation, and deny the balance of the

allegations in this paragraph.

         81.       Denied.

                                    AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

         1.        The Complaint fails to state a claim against Defendants upon which relief may be

granted.

                                SECOND AFFIRMATIVE DEFENSE

         2.        The claims set forth in the Complaint are barred under the applicable statute of

limitations.

                                 THIRD AFFIRMATIVE DEFENSE

         3.        The claims set forth in the Complaint are barred under the doctrines of waiver,

laches, unclean hands, in pari delicto, and/or estoppel.




                                                    9
37279868.1 08/03/2020
                 Case 19-51011-BLS         Doc 19     Filed 08/03/20     Page 10 of 12




                                FOURTH AFFIRMATIVE DEFENSE

         4.        The obligations incurred by the Debtors were incurred in the ordinary course of

business.

                                 FIFTH AFFIRMATIVE DEFENSE

         5.        Plaintiff may not recover the alleged payments because the parties intended the

transfers to be part of a contemporaneous exchange for new value given to the Debtors and the

transfers were, in fact, substantially contemporaneous under 11 U.S.C. §547(c).

                                 SIXTH AFFIRMATIVE DEFENSE

         6.        Some or all payments made by the Debtors to Defendants were made in the ordinary

course of business pursuant to 11 U.S.C. § 547(c)(2).

                               SEVENTH AFFIRMATIVE DEFENSE

         7.        To the extent that the transfers were otherwise avoidable under 11 U.S.C. §547(b),

after such transfers, Defendants or a creditor to or for whose benefit such transfers were made,

gave new value to or for the benefit of the Debtors (A) not secured by an otherwise unavoidable

security interest; and (B) on account of which new value the Debtors did not make an otherwise

unavoidable transfer to or for the benefit of Defendant or such creditor(s).

                                EIGHTH AFFIRMATIVE DEFENSE

         8.        Any transfer made by the Debtors was made in exchange for reasonably equivalent

consideration and/or supported by valuable consideration.

                                 NINTH AFFIRMATIVE DEFENSE

         9.        At all relevant times, Defendants were not insiders of the Debtors.

                                 TENTH AFFIRMATIVE DEFENSE

         10.       At all times relevant hereto, Debtors were solvent.



                                                    10
37279868.1 08/03/2020
                 Case 19-51011-BLS         Doc 19     Filed 08/03/20     Page 11 of 12




                              ELEVENTH AFFIRMATIVE DEFENSE

         11.       The Debtors were not made insolvent as a result of any transaction described herein.

                               TWELFTH AFFIRMATIVE DEFENSE

         12.        Any transfer described in the Complaint was made to Defendants in payment of a

debt in good faith, and without knowledge of the avoidability of the alleged transfer pursuant to

11 U.S.C. § 550(b).

                             THIRTEENTH AFFIRMATIVE DEFENSE

         13.        he Defendants hereby adopt and incorporate by reference any other affirmative

defenses asserted by other defendants in this action to the extent said defenses are applicable to

the Defendants.

                            FOURTEENTH AFFIRMATIVE DEFENSE

         14.       The Defendants reserves the right to assert other defenses as this action proceeds

and reserve the right to file an Amended Answer asserting additional affirmative defenses.

                            FIFTHTEENTH AFFIRMATIVE DEFENSE

         15.       Defendants investment claims are protected from avoidance under applicable non-

bankruptcy law.

                                     JURY TRIAL DEMANDED

         Defendants Demand a Jury Trial in this Action.

         WHEREFORE, Defendants respectfully requests this Court enter an order i) dismissing

the Complaint in its entirety with prejudice and ii) granting such further relief as is fair and just to

the Answering Defendants.




                                                    11
37279868.1 08/03/2020
                 Case 19-51011-BLS   Doc 19    Filed 08/03/20   Page 12 of 12




Dated: August 3, 2020

                                         /s/ Lucian Murley
                                         Lucian Murley (DE No. 4892)
                                         SAUL EWING ARNSTEIN & LEHR LLP
                                         1201 North Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Phone: (302) 421-6898
                                         Fax: (302) 421-6813
                                         Email: luke.murley@saul.com

                                         Paul L. Vorndran (CO No. 22098)
                                         JONES & KELLER, P.C.
                                         1999 Broadway, Suite 3150
                                         Denver, CO 80202
                                         Phone: 303-573-1600
                                         Fax: 303-573-8133
                                         Email: pvorndran@joneskeller.com

                                         Counsel for Defendants Harris Financial
                                         Management, and John G. Harris




                                              12
37279868.1 08/03/2020
